DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Claim(s) 1, 4-10, 12-16, 19-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim)(US 2017/0280415) in view of Jovicic(hereinafter Jovici)(US 2012/0184301).
Regarding claim 1, Kim teaches a method of performing Observed Time Difference of Arrival (OTDOA) positioning at a mobile station, the method comprising(P[0226], OTDOA measurement method): performing a plurality of time of arrival (TOA) measurements of downlink (DL) signals, the plurality of TOA measurements comprising a first TOA measurement measuring DL signals transmitted from a reference cell and a second TOA measurement measuring DL signals transmitted from a neighbor cell(P[0228], UE generate measurement information by measuring TOA; from reference AP and measurement AP;  Fig. 12, items S1220 and S1230, S1240) and  ; generating a first Reference Signal Time Difference (RSTD) using the first TOA measurement and the second TOA measurement; and reporting location information each of the first RSTD, a time of the first TOA measurement(P[0175], RSTD measurement; P[0176]; P[0228], report the measurement information, measure time difference and also includes transmission times of the beacon frames(actual timestamp))
Kim did not teach specifically, wherein the location information comprises each of the, a time of the first TOA measurement and a  time of the second TOA measurement.
However, Jovicic teaches in an analogous art wherein the location information comprises each of the, a time of the first TOA measurement and a  time of the second TOA measurement(abstract, time of signal measurements is also reported). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the location information comprises each of the, a time of the first TOA measurement and a  time of the second TOA measurement in order to have proper precision.
Regarding claim 4, Kim teaches the method, wherein the first time of measurement and the second time of measurement are relative to a common reference time(Kim: P[0178], RSTD measurement may be performed based on any DL signals (cell reference signals or synchronization signals)). 
Regarding claim 5, Kim teaches the method, wherein the reporting location information to the location server for OTDOA positioning of the mobile station uses a Long Term Evolution (LTE) Positioning Protocol (LPP)(P[0186], LTE, OTDOA). 
Regarding claim 6, Kim teaches the method, wherein the DL signals comprise a positioning reference signal (PRS) for Long Term Evolution (LTE) )(P[0186], PRS is used in the LTE, OTDOA).

Regarding claim 8, Kim in view of Jovicic teaches the method, wherein the location information further comprises at least one additional TOA measurement for at least one of the reference cell and the neighbor cell and a third time of measurement for the least one additional TOA measurement(Kim: RSTD measurement may be performed; when UE receives signals from multiple neighbor cells; Jovicic: Fig. 8; each column represent different measurements; P[0055], device identifier, measurement 1, 2 ..etc at time indicated by T1, T2, T3 etc).
 Regarding claim 9, Kim in view of Jovicic teaches the method, further comprising: performing a plurality of TOA measurements of DL signals from a second neighbor cell; and generating a second RSTD using the first TOA measurement of the first DL signal measured from the reference cell at the first time of measurement and a third TOA measurement of a third DL signal measured from the second neighbor cell at a third time of measurement; wherein the location information further comprises the second RSTD and at least one of a relative time difference between the first time of measurement and the third time of measurement, or both the first time of measurement and the third time of measurement (Kim: 

 Claims 10, 12-15 are rejected for the same reason as set forth in claims 1, 4, 7-9 respectively.
	Claims 16, 19-24 are rejected for the same reason as set forth in claims 1, 4-9 respectively.
	Claims 25, 27-30 are rejected for the same reason as set forth in claims 1, 4, 7-9 respectively.
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they aremoot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647